





MEMBERSHIP INTEREST PLEDGE AGREEMENT




This MEMBERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) is entered into as
of June 24, 2014 (the “Effective Date”) by and between MEDIJANE HOLDINGS, INC.,
a Nevada corporation (“Company”), and TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company (the “Pledgor”).

A.

Pursuant to the terms and conditions of that certain Securities Purchase
Agreement of even date herewith by and between the Pledgor and Company (the
“Purchase Agreement”), the Pledgor has issued to Company a series of two (2)
Secured Investor Notes, each in the principal amount of $85,000.00
(collectively, the “Notes”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

B.

The Pledgor has agreed to pledge a 40% membership interest in Typenex Medical,
LLC, an Illinois limited liability company (“Typenex Medical”), to secure the
Pledgor’s performance of its obligations under all of the Notes.

C.

Company is willing to accept the Notes only upon receiving the Pledgor’s pledge
of such membership interest as set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.

Grant of Security Interest.  The Pledgor hereby pledges to Company as collateral
and security for the Secured Obligations (as defined in Section ) a 40%
membership interest in Typenex Medical (the “Pledged Interest”).  Company shall
have the right to exercise the rights and remedies set forth herein and in the
Notes if a Payment Default (as defined in the Notes) shall occur.  Such Pledged
Interest, together with any additions, replacements, accessions or substitutes
therefor or proceeds thereof, are hereinafter referred to collectively as the
“Collateral”.

2.

Secured Obligations.  During the term hereof, the Collateral shall secure the
performance by the Pledgor of all of its payment obligations under each and
every one of the Notes (the “Secured Obligations”).

3.

Perfection of Security Interests.  The Pledgor hereby authorizes Company to file
and record, as the Pledgor’s attorney-in-fact, any financing statements, any
carbon, photographic or other reproduction of a financing statement, or other
paper that may be necessary in order to create, preserve, perfect or validate
any security interest or to enable Company to exercise and enforce its rights
hereunder with respect to any of the Collateral.

4.

Representations and Warranties of the Pledgor.  The Pledgor represents and
warrants hereby to Company as follows with respect to the Pledged Interest:  

4.1.

Title.  The Pledgor is the sole owner of the Pledged Interest, having good and
marketable title thereto; provided, however, that the Pledged Interest may be
subject to other liens and encumbrances.  The Pledged Interest is subject to the
applicable transfer restrictions which may be imposed under the operating
agreement of Typenex Medical or other governing documents of Typenex Medical or
applicable federal and state securities laws.

4.2.

Binding Effect.  This Agreement constitutes a legal, valid and binding
obligation of the Pledgor enforceable in accordance with its terms (except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws now or hereafter in
effect).

5.

Preservation of the Value of the Collateral.  The Pledgor shall pay all taxes,
charges, and assessments against the Collateral and do all acts necessary to
preserve and maintain the value thereof.

6.

Collection of Distributions and Interest.  During the term of this Agreement and
so long as no Payment Default has occurred and is continuing under any of the
Notes, the Pledgor is authorized to collect all distributions, interest
payments, and other amounts that may be, or may become, due on any of the
Collateral.  

7.

Voting Rights.  Unless and until Company has rightfully exercised its rights
under this Agreement to foreclose its security interest in the Collateral, the
Pledgor shall have the right to exercise any voting rights evidenced by, or
relating to, the Collateral.

8.

Company Not a Member or Partner.  The pledge of the Pledged Interest hereunder
does not, in and of itself, constitute an assignment of any rights or
obligations of the Pledgor as a member in or of Typenex Medical.  Company is
not, in any manner or respect, a member, partner or joint venturer in or with
Typenex Medical.  

9.

Remedies upon Default.  Upon the occurrence and during the continuance of a
Payment Default under any of the Notes (“Event of Default”), Company may
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party on default under applicable law (irrespective of whether such
applies to the affected items of Collateral).  The Pledgor agrees that, to the
extent notice of sale shall be required by law, at least fifteen (15) calendar
days’ notice to the Pledgor of the time and place of any public sale or the time
after which a private sale is to be made shall constitute reasonable
notification.

10.

Termination of Agreement and Security Interests.  Company covenants and agrees
that on the earlier of (i) the date on which all of the Notes are repaid in full
and (ii) at Pledgor’s option, the date that is six (6) months and three (3) days
following the Effective Date, or such later date as specified by the Pledgor in
its sole discretion (the “Termination Date”), this Agreement and all security
interests granted hereunder with respect to the Collateral shall terminate (and
all such security interests shall be deemed released).  At the Termination Date,
Pledgor, as Company’s attorney-in-fact, shall be authorized to terminate all UCC
Financing Statements (Form UCC1) (each a “Financing Statement”) filed hereunder
by way of filing a UCC Financing Statement Amendment (Form UCC3) with respect to
each such Financing Statement, and to take all other action (including making
all filings) necessary to reflect that this Agreement and the security interests
granted hereunder have terminated.  Any portion of the Collateral held by or on
behalf of Company shall be returned to the Pledgor within five (5) business days
of the Termination Date and Company shall timely execute and deliver to the
Pledgor, and file and/or record, as necessary, all such documents as the Pledgor
shall reasonably request to evidence the termination of this Agreement and all
security interests granted hereunder and the return of the Collateral to the
Pledgor.  Notwithstanding any other provision contained herein, all provisions
of this Agreement that by their nature are intended to survive the termination
of this Agreement shall survive the termination of this Agreement.

11.

Substitution of Collateral. Notwithstanding anything to the contrary herein, the
Pledgor may, in the Pledgor’s sole discretion, add additional collateral to the
Collateral and/or may substitute Collateral as the Pledgor deems fit, provided
that the fair market value of the substituted Collateral may not be less than
the aggregate principal balance of the Notes as of the date of any such
substitution.  Pledgor, as Company’s attorney-in-fact, shall be authorized to
file a UCC Financing Statement Amendment (Form UCC3) with respect to each
applicable Financing Statement to reflect such substitution of Collateral.  Any
portion of the Collateral replaced by the substituted Collateral that is held by
or on behalf of Company shall be returned to the Pledgor within five (5)
business days of Pledgor’s written notice of substitution, and Company shall
timely execute and deliver to the Pledgor, and file and/or record, as necessary,
all such documents as the Pledgor shall reasonably request to evidence such
substitution of Collateral.

12.

Application of Collateral Proceeds.  Upon the occurrence and during the
continuance of an Event of Default, any cash held by Company as Collateral and
all cash proceeds received by Company in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral pursuant to
the exercise by Company of its remedies as a secured creditor as provided in
Section  shall be paid to and applied as follows:

12.1.

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Company;

12.2.

Second, to the payment to Company of the amount then owing or unpaid on the
Notes (to be applied first to accrued interest and second to outstanding
principal); and

12.3.

Third, to the payment of the surplus, if any, to the Pledgor, its assigns, or to
whosoever may be lawfully entitled to receive the same.

13.

Expenses.  The Pledgor agrees to pay and reimburse Company upon demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that Company may incur in connection with (a) the
custody, use or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral, (b) the exercise or enforcement of any
rights or remedies granted hereunder, under any of the Notes or otherwise
available to it (whether at law, in equity or otherwise), or (c) the failure by
the Pledgor to perform or observe any of the provisions hereof.

14.

Governing Law.  Except as otherwise specifically set forth herein, the parties
expressly agree that this Agreement shall be governed solely by the laws of the
State of Utah for contracts to be wholly performed in such state and without
giving effect to the principles thereof regarding the conflict of laws.

15.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

16.

Purchase Agreement; Arbitration of Disputes. By executing this Agreement, each
party agrees to be bound by the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents (as defined in the
Purchase Agreement), including without limitation the Arbitration Provisions set
forth as an Exhibit to the Purchase Agreement.

17.

Waivers and Amendments.

17.1.

Non-waiver.  No failure or delay on either party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

17.2.

Amendments and Waivers.  This Agreement may not be amended or modified, nor may
any of its terms be waived, except by written instruments signed by the Pledgor
and Company.  Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

18.

Notices.  Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”  Either party may change
the address to which notices, requests, demands, claims or other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.

19.

Headings. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

20.

Attorneys’ Fees.  Without limiting any other provision contained herein, in the
event of any action at law or in equity to enforce or interpret the terms of
this Agreement, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

21.

Construction and Interpretation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and each party has been
represented by its or its own legal counsel. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

22.

Successor and Assigns; Assignment.  The terms and provisions of this Agreement
shall be binding upon, and, subject to the provisions of this Section, the
benefits thereof shall insure to, the parties hereto and their respective
successors and assigns; provided, however, that the rights, interests or
obligations of Company hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
the Pledgor, which consent may be withheld at the sole discretion of the
Pledgor; provided, however, that in the case of a merger, sale of substantially
all of Company’s assets or other corporate reorganization, the Pledgor shall not
unreasonably withhold, condition or delay such consent.   

23.

Severability.

If any part of this Agreement is construed to be in violation of any law, such
part shall be modified to achieve the objective of the parties to the fullest
extent permitted by law and the balance of this Agreement shall remain in full
force and effect.

24.

Entire Agreement.  This Agreement, together with the Purchase Agreement and
Notes and all other Transaction Documents, constitute and contain the entire
agreement between Company and the Pledgor and supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

25.

Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement.  Delivery of an executed
counterpart of this Agreement by facsimile or email shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

















IN WITNESS WHEREOF, the Pledgor and Company have caused this Agreement to be
duly executed and delivered by their officers thereunto, as applicable, duly
authorized as of the date first written above.

PLEDGOR:




TYPENEX CO-INVESTMENT, LLC




By: Red Cliffs Investments, Inc., its Manager







By:

John M. Fife, President










COMPANY:




MEDIJANE HOLDINGS, INC.







By:

Printed Name:

Title:











[Signature Page to Membership Interest Pledge Agreement]





